Citation Nr: 0123880	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-25 055	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for right ulnar 
neuropathy, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for a residual scar of 
the right forearm, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to January 1969.  

This matter comes before the Board of Veteran's Appeals 
(Board) from an October 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania which confirmed and continued a 10 percent 
rating for shrapnel wound residuals of the right forearm 
under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5308 (injury of 
Muscle Group 8) and DC 5211 (ulnar impairment) but granted 
service connection with separate 10 percent disability 
ratings for right sensory nerve neuropathy (rated under 38 
C.F.R. § 4.124, DC 8516 for mild incomplete ulnar nerve 
paralysis), and for a painful scar of the right forearm 
(rated under 38 C.F.R. § 4.118, DC 7804).  

A Board decision in February 2000 granted a 30 percent rating 
for the right forearm shrapnel wound residuals which was 
effectuated by a May 2000 rating action.  In the February 
2000 Board decision it was noted, at page 3, that the veteran 
had not filed a Notice of Disagreement (NOD) with the ratings 
for the scar and ulnar neuropathy assigned in October 1999.  
Subsequently, in May 2000, a NOD was filed as to those 
matters and the appeal was later perfected.  

Also, the veteran presented testimony before the undersigned 
in July 2001.  


FINDINGS OF FACT

1.  The veteran's right ulnar neuropathy is wholly sensory in 
nature, is not more than of mild severity, and the motor 
impairment of the right forearm, right hand, and the fourth 
and fifth fingers of the right hand are due to muscle 
impairment which is separately rated.  

2.  The residual scar of the right forearm is tender and 
painful but otherwise asymptomatic and not productive of 
functional impairment.  

3.  The veteran's service-connected right ulnar neuropathy 
and scar of the right forearm have not required 
hospitalization, do not cause marked interference with 
employment, and do not otherwise present an exceptional or 
unusual disability picture.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for right ulnar 
neuropathy is not warranted.  38 U.S.C.A. § 1155 (West Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 
4.69, DC 8516 (2001).   

2.  An evaluation in excess of 10 percent for a residual scar 
of the right forearm is not warranted.  38 U.S.C.A. § 1155 
(West Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 
4.14, 4.21, DC 7804 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and this liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In undertaking VA's duty to assist, the veteran was afforded 
a hearing before the undersigned in July 2001, at which time 
he testified that although he received Tylenol from the VA 
for his right ankle and hip, he did not received any 
treatment from any sources for right ulnar neuropathy or for 
his residual right forearm scar.  

While the RO did not readjudicate this case after the VCAA 
enactment, the statement of the case (SOC) notified the 
veteran of the applicable law and regulations as well as the 
evidence then on file.  By reciting the applicable law and 
regulations, notice was given as to the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The SOC also advised him of the most recent VA 
evidence on file consisting of VA medical examinations in 
September 2000.  Also, at the hearing it was conceded that 
the SOC adequately listed the clinical and other pertinent 
data (page 2 of that transcript).  

During the July 2001 hearing the veteran and his 
representative were given notice of the evidence necessary to 
substantiate the claim and the duty to suggest evidence was 
met at that time pursuant to 38 C.F.R. § 3.103(c)(2) (2000).  
Also, it is clear from the records that there are no Social 
Security Administration records inasmuch as the veteran has 
not indicated that he is in receipt of such benefits or has 
ever file a claim for such benefits, and he testified that he 
is currently employed.  It is not alleged and there was no 
testimony to the effect that there are any outstanding 
records not on file which document any symptomatology or the 
severity of the disabilities at issue.  Moreover, the 
veteran's own testimony and the recent VA rating examinations 
provide sufficient information to rate the disability in 
accordance with the applicable schedular rating criteria.  

Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by VCAA have essentially been 
satisfied in this case and that the appellant is not 
prejudiced by a lack of initial RO adjudication after 
enactment of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Background

Service medical records include a notation that in November 
1966, the veteran sustained shell fragment wounds over the 
right hip and right elbow.   VA examination in November 1969 
revealed that the veteran had a residual missile injury scar 
that was approximately 1/4 inch by 5 1/2 inches with mild 
fascial defect and muscle hernia in the proximal one third of 
the right forearm. 

On VA examination in May 1989 there was slight tenderness of 
the scar of the right upper forearm with muscle-fascia 
herniation if 11/2 inch by 11/2 inch in that area which was 
slightly tender.  There was an area of hypothesia of the 
right ulna with innervated areas of the right hand.  

VA examination in October 1990 found full range of motion in 
the right elbow, wrist, and hand, with decreased sensation 
over the hypothenar eminences of the fourth and fifth 
fingertips of the right hand.  The diagnosis included post-
scarring pain and possible nerve entrapment of the right 
forearm secondary to the shell fragment wound. 

VA examination in October 1993 found the scar was sensitive 
to touch throughout, with localized muscle wasting around the 
scar.  The assessment included sensory nerve impairment of 
the 4th and 5th fingers of the right hand.  

On VA examination in November 1993 soft tissue beneath the 
scar reportedly felt pulpy and fragmented, as if some muscle 
tissue had been replaced with fatty lobules.  The summary 
included shrapnel wounds, right thigh and right forearm, with 
residual power deficit, sensory nerve changes (arm), and 
episodes of pain.  

In November 1994 the veteran submitted a photograph of his 
right arm as well as VA outpatient treatment (VAOPT) records 
from June 1988 which included June 1988 reports of nerve 
conduction velocity studies (NCVS) and electromyographic 
(EMG) examinations that revealed possible right ulnar sensory 
neuropathy.  

An August 1997 VA examination found muscle herniation of what 
appeared to be the veteran's flexor digitorum profundus with 
mildly decreased range of motion distally in the fifth finger 
as well as mildly decreased sensation over the palmar aspect 
of the fourth and fifth fingers from the PIP (proximal 
interphalangeal) joint distally which, it was felt, produced 
increased weakness with repetitive motions requiring 
gripping.  There was some weakened movement and fatigability, 
mild incoordination due to decreased sensation, and flare-ups 
with repetitive motions.  

VA examination in November 1998 found the right forearm scar 
was sensitive to touch, and there was some localized muscle 
atrophy next to the scar.  There was an inability of the 
fifth finger of the right hand to reach full flexion and 
there was decreased sensation in the right hand in the fourth 
and fifth fingers in ulnar nerve distribution.  The veteran 
had weak gripping and grasping strength and an inability to 
fully flex the last finger due to the injury to the flexor 
muscle.  

In a March 1999 addendum to the November 1998 examination it 
was noted that the injured flexor muscle in the right 
forearm, mostly the flexor digitorum profundus, normally 
controlled flexion of distal phalanx of the digit and, in 
this case, prevented full flexion of the fifth finger, 
limiting flexion.  There was weakness of gripping and 
grasping strength secondary to weakness of the fifth finger.  
The sensory impairment of the right fourth and fifth fingers 
was due to right ulnar sensory neuropathy, which was 
documented on EMG and NCVS.  It was opined that there was 
only mild impairment in use of the right hand, secondary to 
impairment of sensation of the fourth and fifth fingers due 
to neuropathy and that the limitation of full flexion of the 
clasped fingers was presumably due to flexor muscle injury.  

VA examination in September 2000 noted that part of the scar 
was obviously surgical in nature but the scar was not tender 
and was without ulceration or skin breakdown.  It was neither 
excessively depressed nor elevated.  There was no evidence of 
gross atrophy underneath the scar.  There was no excessive 
inflammation or keloid formation, although it was a little 
bit paler than the surrounding skin tissue.  It was felt that 
the scar, itself, was not causing any functional impairment 
of the arm.  The pertinent portion of the diagnosis was a 
right forearm scar which did not cause any great functional 
limitation.  It was also noted that it "clearly sounds" as 
if there was ulnar nerve damage in the right arm.  

On VA neurology examination in September 2000 the veteran 
complained of numbness and difficulty with repetitive 
movements in his right arm.  He stated that he could not open 
and close his right hand repeatedly without getting a sense 
of weakness in his hand.  Also, leaning his right elbow on a 
hard surface elicited tingling in his hand.  It was noted 
that a 1988 EMG had revealed mild sensory ulnar neuropathy.  
On physical examination there was decreased sensation to pin 
prick in the fourth and fifth fingers of the right hand, 
decreased strength in the ulnar innervated lumbricales, but 
no weakness or atrophy of the interosseae muscles.  The 
impression was a combined ulnar sensory and "now some motor 
involvement of the ulnar nerve directly related to trauma."  
It was noted that the "scars" were near the ulnar nerve.  
It was noted that the veteran had a very freely mobile and 
superficial ulnar nerve and it was possible that concussion 
from the shrapnel enabled the nerve to move from its' 
original site.  

At the July 2001 hearing the veteran testified that in his 
right hand he had numbness, weakness, difficulty performing 
repetitive movements, and difficulty grasping was well as 
decreased sensation in the 4th and 5th fingers.  It was felt 
that the clinical evidence demonstrated not only sensory but 
also some motor involvement of the ulnar nerve.  He was 
right-handed (page 3 of the transcript).  As he became older, 
his problems became worse.  He had even greater difficulty 
opening and closing his fingers in cold weather and this 
sometimes caused significant difficulties in his employment 
as a custodian (page 4).  He had lost a chance at a promotion 
because he was unable to type.  He felt that his overall 
impairment in his right hand was moderate (page 5).  He had 
had physical therapy a number of years ago without any 
improvement (page 6).  The scar was tender and painful (page 
7).  Some movements of his forearm caused pain to shoot up 
and down his arm (page 8).  He did not currently receive 
private or VA treatment for his right forearm (page 9).  In 
making a fist, he could only bring his 4th and 5th fingers to 
within 3 inches of his palm (page 10).  He had very little 
feeling in those fingers and had lost time from work due to 
VA treatment for service-connected PTSD (page 11).  He had 
also lost time from work due to symptoms related to his right 
forearm (page 12).  He took Tylenol, prescribed by VA, for 
his right ankle and hip (pages 13 and 14).  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DC) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7.  Consideration may not be given to factors wholly 
outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This is not 
applicable in an appeal from a rating assigned by an initial 
grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injury to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
body system for that evaluation.  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation and 
the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

A note to 38 C.F.R. § 4.124a (2000) provides that when 
incomplete peripheral nerve paralysis is manifested by 
involvement which is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  

Mild incomplete paralysis of the ulnar nerve, affecting 
either the major (dominant) or minor extremity, warrants a 10 
percent rating.  Moderate incomplete paralysis warrants a 30 
percent rating.  Severe incomplete paralysis of the ulnar 
nerve of the major upper extremity warrants a 40 percent 
rating.  Complete paralysis of the ulnar nerve of the major 
upper extremity warrants a 60 percent rating.  38 C.F.R. 
§ 4.124a, DC 8516.  

Scars which are superficial, poorly nourished, with repeated 
ulcerations warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, DC 7803.  Scars which are superficial, tender, and 
painful on objective demonstration warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, DC 7804.  Scars may also be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805.  


Analysis

Right Ulnar Neuropathy

The current 10 percent rating for right ulnar neuropathy 
encompasses mild sensory impairment.  The next higher 
schedular rating of 30 percent may be assigned if the 
impairment, while wholly sensory, is of such severity as to 
cause moderate impairment or if there is also some additional 
motor impairment.  

The February 2000 Board decision found that the veteran had 
weakened grip strength and reduction of finger mobility due 
to muscle injury (see Finding of Fact number 3).  This was 
based on the VA examination in November 1998, and the March 
1999 addendum.  Because this symptom is encompassed in the 
rating assigned for the injury to Muscle Group VIII, it may 
not be considered in the evaluation of the service-connected 
right ulnar neuropathy because to do so would constitute 
pyramiding which is prohibited.  

However, the recent VA examination in September 2000 found 
that there is "now some motor involvement of the ulnar nerve 
directly related to trauma."  The apparent basis for this 
conclusion was that the residual scar was near the ulnar 
nerve which, it was speculated, might have moved the nerve 
from it's original anatomical site.  However, this opinion 
did not consider the impact of the injury of the flexor 
digitorum profundus which was previously noted to cause the 
limitation of motion of the right 5th finger and weakness of 
gripping and grasping of the right hand.  Moreover, the 
electrodiagnostic testing revealed only sensory impairment.  
While there is no indication that the claim file was 
available for review by the examiner in September 2000, the 
findings on physical examination were not detailed and the 
conclusion is not otherwise supported by the evidence of 
record, the greater weight of which is that the sensory 
impairment is wholly sensory in character.  Accordingly, the 
opinion rendered at the time of the recent VA neurology 
examination cannot be given significant probative value as to 
this matter.  

The evidence does not otherwise establish that the sensory 
impairment is more than mild in severity.  Indeed, the 
September 2000 examination noted that the prior 
electodiagnostic testing revealed only "mild" sensory ulnar 
neuropathy and the clinical evidence does not reflect any 
significant progression of the severity of the symptoms, 
despite the veteran's subjective complaints which appear to 
encompass all aspects of the overall impairment of the right 
forearm, i.e., symptoms stemming from muscle impairment and 
scarring.  

Accordingly, an increased rating for the veteran's right 
ulnar neuropathy is not warranted.  

Right Forearm Scar

The veteran is currently in receipt of the maximum schedular 
rating of 10 percent for a tender and painful scar.  The scar 
is not otherwise shown to be symptomatic and it does not 
produce any functional impairment, as related at the time of 
the September 2000 VA scar examination.  Accordingly, an 
increased rating for the veteran's right forearm scar is not 
warranted.

Finally, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case.  
38 C.F.R. § 3.321(b)(1).  Specifically, there is no evidence 
of frequent hospitalization or marked interference with 
employment that would suggest that the veteran is not 
adequately compensated by the regular schedular standards.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996) (the Board may 
conclude that a claim does not meet the criteria for 
submission of the case for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1)).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001) ("restates without 
substantive change the requirements in existing law with 
respect to the benefit-of-the-doctrine" in effect prior to 
the VCAA, Dela Cruz v. Principi, No. 99-158, slip op. at 8 
(U.S. Vet. App. Aug. 21, 2001)).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claims 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An increased rating for right ulnar neuropathy is denied. 

An increased rating for a residual scar of the right forearm 
is denied. 



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

